Title: From George Washington to Joseph Spencer, 24 January 1778
From: Washington, George
To: Spencer, Joseph



Dear sir
Head Quarters [Valley Forge] 24th Januy 1778

Your Favor of the 7th Inst. has this day come to my hand inclosing a

Return of the force of the Enemy at Rhode Island—I have for some time understood that Lord Howe sail’d for Rhode Island with more than 100 Transports in order to Winter there which must be those mention’d by you—I am concern’d to find that the want of Money in that Department has put you to so many inconveniencies, & that the Prices of the necessary Articles there, have become so exceedingly high, which must be the Source of infinite difficulties. This proceeds from the great depreciation of our Currency and the avarice of the people and not from a real scarcity of many Essential Articles. I hope the Tax recommended by Congress will be collected in the several States, and that our Money will become more valuable. Nothing will place it on a more respectable footing than lessening the Quantity. I am Sir Your most Obed. servt

G. Washington

